

116 HR 618 IH: To establish the Office of Critical Technologies and Security, and for other purposes.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 618IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Ruppersberger (for himself, Mr. Conaway, Mr. Himes, and Mr. Hurd of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Office of Critical Technologies and Security, and for other purposes.
	
		1.Finding; purpose
 (a)FindingCongress finds that, as of the date of the enactment of this Act, the Federal Government lacks— (1)an office in the Executive Office of the President that can coordinate security policy relating to critical emerging, foundational, and dual-use technologies between the National Security Council and the National Economic Council and that can interface with international, Federal, State, and local entities on that policy; and
 (2)a strategic plan— (A)to stop the transfer of critical emerging, foundational, and dual-use technologies to countries that pose a national security risk; and
 (B)to maintain United States technological leadership with respect to critical emerging, foundational, and dual-use technologies and ensure supply chain integrity and security for such technologies.
 (b)PurposeThe primary purpose of this Act is to establish the Office of Critical Technologies and Security— (1)to coordinate a whole-of-government response to protect critical emerging, foundational, and dual-use technologies and to effectively enlist the support of Federal agencies, the private sector, and other scientific and technical hubs, including academia, to support and assist with such response; and
 (2)to develop a long-term strategy to achieve and maintain United States technological supremacy with respect to critical emerging, foundational, and dual-use technologies and ensure supply chain integrity and security for such technologies.
				2.Office of critical technologies and security
 (a)EstablishmentThere is established in the Executive Office of the President an Office of Critical Technology and Security (in this section referred to as the Office).
			(b)Director
 (1)In generalThere shall be at the head of the Office a Director who shall be appointed by the President. (2)ReportingThe Director of the Office shall report directly to the President.
 (3)Additional rolesIn addition to serving as the head of the Office, the Director of the Office shall— (A)be a Deputy National Security Advisor for the National Security Council and serve as a member of such council;
 (B)be a Deputy Director for the National Economic Council and serve as a member of such council; and (C)serve as the chairperson of the Council on Critical Technologies and Security established under section 3.
 (c)FunctionsThe functions of the Director of the Office are as follows: (1)CoordinationTo carry out coordination functions as follows:
 (A)To serve as a centralized focal point within the Executive Office of the President for coordinating policy and actions of the Federal Government—
 (i)to stop the transfer of critical emerging, foundational, and dual-use technologies to countries that pose a national security risk, including by leading the interagency process to identify emerging and foundational technologies under section 1758 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); and
 (ii)to maintain United States technological leadership with respect to critical emerging, foundational, and dual-use technologies and ensure supply chain integrity and security for such technologies.
 (B)To coordinate whole-of-government responses, working in partnership with heads of national security and economic agencies and agencies with science and technology hubs, including the heads described in section 3(c)(1).
 (C)To facilitate coordination and consultation with— (i)Federal and State regulators of telecommunications and technology industries, including the Federal Communications Commission, the Federal Trade Commission, and the Office of Science and Technology Policy;
 (ii)the private sector, including industry, labor, consumer, and other groups as necessary; (iii)other nongovernmental scientific and technical hubs and stakeholders, including academic stakeholders; and
 (iv)United States allies and other defense partners. (2)Messaging and outreachTo lead messaging and outreach efforts by the Federal Government on the national security threat posed by the improper acquisition and transfer of critical emerging, foundational, and dual-use technologies that the Federal Government determines necessary to protect, by countries of concern including—
 (A)acting as the chief policy spokesperson for the Federal Government on related critical technology and security issues;
 (B)encouraging Federal agencies to work with key stakeholders as described in paragraph (1), as well as States, localities, international partners, and allies, to better analyze and disseminate critical information from the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)); and
 (C)improving overall education of the United States public and business leaders in key sectors about the threat to United States national security posed by—
 (i)the improper acquisition and transfer of critical emerging, foundational, and dual-use technologies by countries that pose a national security risk; and
 (ii)reliance on foreign products identified by the Federal Government that pose a national security risk in private sector supply chains.
 (3)Long-term strategyTo lead the development of a comprehensive, long-term strategic plan in coordination with United States allies and other defense partners—
 (A)to enhance the interagency process for identifying emerging and foundational technologies carried out under section 1758 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) and to re-evaluate those identifications on an ongoing basis;
					(B)
 (i)to protect and enforce intellectual property rights; (ii)to reduce reliance on foreign products identified by the Federal Government that pose a national security risk to the United States in critical public sector supply chains;
 (iii)to develop a strategy to inform the private sector about critical supply chain risks; and (iv)to address other security concerns related to forced or unfair technology transfer to and from such countries;
 (C)to maintain technological leadership with respect to critical emerging, foundational, and dual-use technologies and to increase public sector funding for research and development that is key to maintaining such technological leadership;
 (D)to develop specific policies and actions to enforce intellectual property and cy­ber­se­cu­ri­ty standards to deter and prosecute industrial espionage and other similar measures; and
 (E)to develop specific policies— (i)to improve the research and development ecosystem, including academic institutions, nonprofit organizations, and private entities; and
 (ii)to reestablish the United States as the world leader in research and development; and (F)to develop specific measures and goals that can be tracked and monitored as described in paragraph (4).
					(4)Monitoring and tracking
 (A)MeasuresIn conjunction with the Council of Economic Advisors, the United States Trade Representative, the Office of Science and Technology Policy, to use measures developed under paragraph (3)(F) to monitor and track—
 (i)key trends relating to transfer of critical emerging, foundational, and dual-use technologies; (ii)key trends relating to United States Government investments in innovation and competitiveness compared to governments of other countries;
 (iii)inappropriate influence of international standards setting processes by foreign countries that pose a national security risk; and
 (iv)progress implementing the comprehensive, long-term strategic plan developed under paragraph (3). (B)GoalsTo monitor and track progress, using specific measures developed by the Office, made towards achieving goals relating to protecting the security of critical emerging, foundational, and dual-use technologies of the United States.
 (d)StaffThe Director of the Office may— (1)without regard to the civil service laws, employ, and fix the compensation of, such specialists and other experts as may be necessary for the Director to carry out the functions of the Director; and
 (2)subject to the civil service laws, employ such other officers and employees as may be necessary to carry out the functions of the Director.
				(e)Annual report
 (1)In generalNot less frequently than once each year, the Director shall submit to Congress a report on— (A)the activities of the Office; and
 (B)matters relating to national security and the protection of critical emerging, foundational, dual-use technologies.
 (2)FormEach report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (f)Conforming amendmentSection 101(c) of the National Security Act of 1947 (50 U.S.C. 3021(c)) is amended by inserting the Director of the Office of Critical Technologies and Security, after Treasury,. 3.Council on critical technologies and security (a)EstablishmentThere is a council known as the Council on Critical Technologies and Security (in this section referred to as the Council).
 (b)FunctionThe function of the Council shall be to advise the President on matters relating to challenges posed by foreign powers with respect to technology acquisition and transfer.
			(c)Membership
 (1)CompositionThe Council shall be composed of the following: (A)The Director of the Office of Critical Technologies and Security appointed under section 2(b)(1).
 (B)The Secretary of Agriculture. (C)The Secretary of Commerce.
 (D)The Secretary of Defense. (E)The Secretary of Education.
 (F)The Secretary of Energy. (G)The Secretary of Homeland Security.
 (H)The Secretary of State. (I)The Secretary of Transportation.
 (J)The Secretary of the Treasury. (K)The Director of the Office of Management and Budget.
 (L)The Director of National Intelligence. (M)The Director of the Central Intelligence Agency.
 (N)The Director of the Federal Bureau of Investigation. (O)The United States Trade Representative.
 (P)The Director of the National Economic Council. (Q)The National Security Advisor.
 (R)The Director of the Office of Science and Technology Policy. (S)A representative of the Committee on Foreign Investment in the United States who shall be selected by the Committee for purposes of this section.
 (T)The United States Ambassador to the United Nations. (U)The Chair of the Federal Communications Commission.
 (V)The Chair of the Federal Trade Commission. (W)Such other heads of Federal agencies as the chairperson of the Council considers appropriate.
 (2)ChairpersonThe chairperson of the Council shall be the Director of the Office of Critical Technologies and Security appointed under section 2(b)(1).
 (d)Consultation and cooperationThe Council— (1)may constitute such advisory committees and may consult with such representatives of industry, agriculture, labor, consumers, State and local governments, and other groups, as the Council considers advisable;
 (2)shall consult with the entities listed under section 2(c)(1)(C); and (3)shall seek and obtain the cooperation of executive agencies, including independent agencies, of the Federal Government in the development of specialized studies essential to its responsibilities.
				